DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not teach the amended claims limitations (see Applicant’s Remarks).
           In response, the Examiner notes Applicant arguments/amendments, however, besides the teachings of the PARs discussed below, the primary PAR (PPAR or LEWIS) further discloses modified manifest file using an identifier (Col.6, line 55-Col.7, line 9 and lines 46-58-dynamic manifest file can be modified to insert other files) to meet desired manifest files for a specific client; COAN further discloses master manifest file may also be modified using triggers that are insert into a sequence  ([0010]); as discussed below, LEWIS discloses system and method for rule based dynamic server side streaming manifest files (MFs) and further discloses a system for managing video playback: where a manifest server (figs.1-4, Abstract, col.2, line 45-col.3, line 15) comprising a memory and a processing device coupled to the memory to: receive a request from a video player on a user device to play a video stream comprising requested content, wherein the requested content is associated with a manifest file created for the requested content and distributed to a first content delivery network (col.2, line 59-col.3, line 60, col.4, lines 50-63, col.5, lines 16-56), the MP application, in response to a request communicates various parameters associated with the Client to the Manifest Server/Rule Resolution Server “MF/RR” and a dynamic manifest is generated specific to the Client; furthermore upon receiving the request, communicate with a first CDN to obtain, from the first CDN, the manifest file stored at the first CDN, the modified manifest file containing information for allowing the video player to play the requested content stored at the first content delivery network, and information for stitching alternative content with the requested content (see col.2, line 59-col.3, line 60, col.4, lines 50-63, col.5, lines 16-56), the MP application, in response to a request communicates various parameters associated with the Client to the Manifest Server/Rule Resolution Server “MF/RR” and a dynamic manifest is generated specific to the Client, where the application interpret the manifest file to playback the various video segments; the MP application may interact to a display of an icon to cause other communication to the MF/RR; the “MF/RR” upon receiving a request via the Media Player (MP) with specific media application, tracks MP as to various parameter (user profile, client profiles, geographical regions and other parameters), communicates to various CDNs (which stores Video Segments/Ad video segments with various control data associated or linked file(s)…alerts, popups, urls, etc) and based on the user/client parameter provides content/ads targeting; the tracking is further analyzed with respect to ads, to formulate a targeted ad campaign (adding appropriate pre-roll, post-roll and mid-roll advertising content “Segments” of ads, fig.2) including estimated most relevant/interesting for the client within the geographical location(s) using geo-IP address look-up to adjust the ads accordingly including customizing/targeting user or group of users based on user profile/device profile  (col.3, line 61-col.4, line 38, line 50-col.5, line 56 and col.7, lines 10-58); the MF/RR further dynamically generate manifest specific to the Client, where the application interpret the manifest file to playback the various video segments; the MP application may interact to a display of an icon to cause other communication to the MF/RR; MF/RR further send various alerts, notification, etc.; MF/RR modifies the dynamic manifest to insert ads segments and other detectable user interaction to the MFs, based on rules; including dynamically add new rule to schedule advertising blocks for customization and further targets ads to Clients to further permit the MP to play the MFs playlist in accordance with the rule; The MF/RR detects user(s) or clients (STB, Flash Plugin, etc.,) and dynamic customization/targeting content/ads (modifies the manifest files) to stream content/ads user(s) accordingly based on user profile/device profile, which meets the claim limitations “…Communicate with a second content delivery network (CDNs associated with Ad Services) communicate with a second content delivery network to obtain information for allowing the video player to play the alternative content, and produce a detectable event in connection with the alternative content; and (c) modify, using a session identifier identifying a connection between the manifest server and the video player, the manifest file obtained from the first content delivery network to produce a modified manifest file unique to the video player having the request, the second manifest file identifying at least one of the video player or the user of the video player, and containing information for allowing the video player to play the requested content and the alternative content stitched with the requested content, and produce the detectable event in connection with the alternative content, wherein the detectable event associated with the alternative content is detectable during video streaming using the video player of the user and is distinguishable from detectable events associated with other video players or other users (see col.3, line 42-col.4, line 38, line 50-col.5, line 29, line 57-col.6, line 4 and col.7, lines 10-58); Lewis further discloses where the network administrators provides desirable contents and communicate to content providers for specific stored contents: particular streaming content concurrently with specific segments and modifies the dynamic manifest accordingly (Col.6, line 55-Col.7, line 9 and lines 46-58-dynamic manifest file can be modified to insert other files to meet desired manifest files for a specific client), including rules for inserting high priority video segments, alerts, notifications, promote specific content, social interactions, etc., and including rule set for various rules as to customizing video content based on target device platform to be support to enable playing the video content (fig.1-3, col.6, line 57-col.6, line 38 and col.7, lines 46-col.8, line 14), BUT appears silent as to where the manifest server further request store manifest via the CDN; However, in the same field of endeavor, RAMALEY discloses systems and methods for advertising continuity and further discloses where a manifest server upon receiving a request, further communicates via network to retrieve stored content provider manifest, generate or creates a merge manifest with control information to the requested player devices (see  figs.1-8, Abstract, [0001-0002], [0026-0034] and [0041-0042]) and further discloses in fig.1 [0034-0036], a computing Device or Headend which stores manifest or segments and further queries Ad servers if necessary for additional manifest and further illustrates in figs 4a and 4b CDNs ([0041-0042] and [0048], which receives from multiple sources and  where the CDN manifest servers stores segments of manifest and if necessary query other Ad Servers for additional segments and further discusses that this may be incorporate into the headend system; LEWIS as modified by RAMALEY, appears silent as to how the detectable events, alerts, notifications, promotion, etc, are produce during playing of the Ads and generating instructions or metadata with the alternative content defined via the metadata and where the metadata defines the detectable event with the alternative content is included in a playlist of the second manifest file to enable the MP to response to the generated instructions; However, in the same field of endeavor, COAN discloses interactive content overlay and further discloses generating overlays and instructions or metadata with the alternative content  associated with the overlays during playing of MFs, and further discloses where the metadata defines the detectable event with the alternative content is included in a playlist of the second manifest file to enable the MP to response to the generated instructions and further discloses content server (see figs.1-5, [0018-0022], [0026-33], [0038-0044] and [0049-0050]); the Media Device “MD” request and receives MFs including Ads from one or multiple content provider servers (CDNs) via Video manifest 140; MF-142, the trigger information may identify a particular file or multiple files associated with the interactive Ad content and the MF merge generates MF-114 to enable displaying of ADs MF and video MF; the MP plays the MFs and responds to requests accordingly; note the all the MF includes URLs to retrieve additional files and metadata which are merge accordingly; furthermore the overlay application may be retrieve via the MD or CD via network; LEWIS as modified by RAMALEY and COAN, further discloses that based on various parameters associated with the requested player, including, interactions, preferences, options, attributes, properties, etc., including adding set of rules as to customizing content to target device platforms to enable playing of requested content, including combine contents with overlays with metadata, BUT Silent as to where the CDN includes information for stitching alternative content and other information with the requested content allow the player to play the video stream according to the additional information; However, in the same field of endeavor, PHILLIPS  discloses fast channel change in a multicast adaptive bitrate (MABR) streaming network using multicast segment bursts and further discloses modifying a playlist of segments or files, advertisements, messages, etc., during channel changes in live streaming, to generate a hybrid stream (stitching segments/gapping, at CDN core, edge, notes, etc., to generate a playlist) and including additional information (rules, policies, et.) to the segmentations or playlist to allow the player to play the video stream according to the additional information (see figs.1-2, 13-15, [0039-0040], [0045], [0049] and [0056-0061], not limited), the MABR-VMA or MVMA is a node element or functionality may be provide as a virtual machine functions at a CDN edge node, access node, gateway, etc., to perform the stitching operations , as discussed below. Hence the amendments to the claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office cation is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-9, 11-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEWIS et al (8,677,428) in view of RAMALEY (2017/0280181) and further in view of COAN et al (2016/0173961) and further in view of PHILLIPS et al (2017/0070758)
	As to claims 1-2, LEWIS discloses system and method for rule based dynamic server side streaming manifest files (MFs) and further discloses a system for managing video playback comprising:
            A manifest server (figs.1-4, Abstract, col.2, line 45-col.3, line 15) comprising a memory and a processing device coupled to the memory to:
	(a)  receive a request from a video player on a user device to play a video stream comprising requested content, wherein the requested content is associated with a manifest file created for the requested content and distributed to a first content delivery network (col.2, line 59-col.3, line 60, col.4, lines 50-63, col.5, lines 16-56), note the MP application, in response to a request communicates various parameters associated with the Client to the Manifest Server/Rule Resolution Server “MF/RR” and a dynamic manifest is generated specific to the Client; 
              (b) Upon receiving the request, communicate with a first content delivery network to obtain, from the first content delivery network, the first manifest file stored at the first content delivery network, the manifest file containing information for allowing the video player to play the requested content stored at the first content delivery network, and information for stitching alternative content the MP application, in response to a request communicates various parameters associated with the Client to the Manifest Server/Rule Resolution Server “MF/RR” and a dynamic manifest is generated specific to the Client, where the application interpret the manifest file to playback the various video segments; the MP application may interact to a display of an icon to cause other communication to the MF/RR; and
          (ii) Communicate with a second content delivery network (CDNs associated with Ad Services) 
 communicate with a second content delivery network to obtain information for allowing the video player to play the alternative content, and produce a detectable event in connection with the alternative content; and (c) modify, using a session identifier identifying a connection between the manifest server and the video player, the first manifest file obtained from the first content delivery network to produce a modified manifest file unique to the video player having the request, the modified manifest file identifying at least one of the video player or the user of the video player, and containing information for allowing the video player to play the requested content and the alternative content stitched with the requested content, and produce the detectable event in connection with the alternative content, wherein the detectable event associated with the alternative content is detectable during video streaming using the video player of the user and is distinguishable from detectable events associated with other video players or other users (col.3, line 42-col.4, line 38, line 50-col.5, line 29, line 57-col.6, line 4 and col.7, lines 10-58), note Manifest Server/Rule Resolution Server (“MF/RR”) upon receiving a request via the Media Player (MP) with specific media application, tracks MP as to various parameter (user profile, client profiles, geographical regions and other parameters), communicates to various CDNs (which stores Video Segments/Ad video segments with various control data associated or linked file(s)…alerts, popups, urls, etc) and based on the user/client parameter provides content/ads targeting; the tracking is further analyzed with respect to ads, to formulate a targeted ad campaign (adding appropriate pre-roll, post-roll and mid-roll advertising content “Segments” of ads, fig.2) including estimated most relevant/interesting for the client within the geographical location(s) using geo-IP address look-up to adjust the ads accordingly including customizing/targeting user or group of users based on user profile/device profile  (col.3, line 61-col.4, line 38, line 50-col.5, line 56 and col.7, lines 10-58); the MF/RR further dynamically generate manifest specific to the Client, where the application interpret the manifest file to playback the various video segments; the MP application may interact to a display of an icon to cause other communication to the MF/RR; MF/RR further send various alerts, notification, etc.; MF/RR modifies the manifest to insert ads segments and other detectable user interaction to the MFs, based on rules; including dynamically add new rule to schedule advertising blocks for customization and further targets ads to Clients to further permit the MP to play the MFs playlist in accordance with the rule; The MF/RR detects user(s) or clients (STB, Flash Plugin, etc.,) and dynamic customization/targeting content/ads (modifies the manifest files) to stream content/ads user(s) accordingly based on user profile/device profile.
             Lewis further discloses where the network administrators provides desirable contents and communicate to content providers for specific stored contents: particular streaming content concurrently with specific segments and modifies the manifest accordingly, including rules for inserting high priority video segments, alerts, notifications, promote specific content, social interactions, etc., and including rule set for various rules as to customizing video content based on target device platform to be support to enable playing the video content (fig.1-3, col.6, line 57-col.6, line 38 and col.7, lines 46-col.8, line 14), BUT appears silent as to where the manifest server further request store manifest via the CDN.
	However, in the same field of endeavor, RAMALEY discloses systems and methods for advertising continuity and further discloses where a manifest server upon receiving a request, further communicates via network to retrieve stored content provider manifest, generate or creates a merge manifest with control information to the requested player devices (figs.1-8, Abstract, [0001-0002], a computing Device or Headend which stores manifest or segments and further queries Ad servers if necessary for additional manifest and further illustrates in figs 4a and 4b CDNs ([0041-0042] and [0048], which receives from multiple sources and  where the CDN manifest servers stores segments of manifest and if necessary query other Ad Servers for additional segments and further discusses that this may be incorporate into the headend system.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of RAMALEY into the system of LEWIS to dynamically request via the content provider or CDN an up-to--date stored manifest, to generate for delivery to the respective media players, merge manifest that includes requested stored manifest received from the content provider network.   
	LEWIS as modified by RAMALEY, appears silent as to how the detectable events, alerts, notifications, promotion, etc, are produce during playing of the Ads and generating instructions or metadata with the alternative content defined via the metadata and where the metadata defines the detectable event with the alternative content is included in a playlist of the second manifest file to enable the MP to response to the generated instructions.
	However, in the same field of endeavor, COAN discloses interactive content overlay and further discloses generating overlays and instructions or metadata with the alternative content  associated with the overlays during playing of MFs, and further discloses where the metadata defines the detectable event with the alternative content is included in a playlist of the second manifest file to enable the MP to response to the generated instructions and further discloses content server (figs.1-5, [0018-0022], [0026-33], [0038-0044] and [0049-0050]); note that Media Device “MD” request and receives MFs including Ads from one or multiple content provider servers (CDNs) via Video manifest 140; MF-142, the trigger information may identify a particular file or multiple files associated with the interactive Ad content and the MF merge generates MF-114 to enable displaying of ADs MF and video MF; the MP plays the MFs and responds to requests accordingly; note the all the MF includes URLs to retrieve additional files and metadata which are merge accordingly; furthermore the overlay application may be retrieve via the MD or CD via network
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of COAN into the system of LEWIS as modified by RAMALEY to dynamically generate events with instruction during playing of the MFs to enable MP to retrieve real-time information related to the event, e.g., buying product(s) related to the event.
	LEWIS as modified by RAMALEY and COAN, further discloses that based on various parameters associated with the requested player, including, interactions, preferences, options, attributes, properties, etc., including adding set of rules as to customizing content to target device platforms to enable playing of requested content, including combine contents with overlays with metadata, BUT Silent as to where the CDN includes information for stitching alternative content and other information with the requested content allow the player to play the video stream according to the additional information.      
	However, in the same field of endeavor, PHILLIPS  discloses fast channel change in a multicast adaptive bitrate (MABR) streaming network using multicast segment bursts and further discloses modifying a playlist of segments or files, advertisements, messages, etc., during channel changes in live streaming, to generate a hybrid stream (stitching segments/gapping, at CDN core, edge, notes, etc., to generate a playlist) and including additional information (rules, policies, et.) to the segmentations or playlist to allow the player to play the video stream according to the additional information (figs.1-2, 13-15, [0039-0040], [0045], [0049] and [0056-0061], not limited), note the MABR-VMA or MVMA is a node element or functionality may be provide as a virtual machine functions at a CDN edge node, access node, gateway, etc., to perform the stitching operations 

	As to claims 3-4, LEWIS discloses triggers for interactive ads as pre-roll, post-roll and mid-roll, but appear silent as to where the trigger instructs the video player to respond when a frame of the alternative content starts or stops and wherein the trigger instructs the video player to respond when the alternative content reaches a midpoint 
	However, COAN further discloses trigger criteria: e.g., to launch interactive content 3 seconds after initiating playback of a particular ad file, etc., ([0030-0032])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate this teaching with additional criteria as recited in the claim limitations into the system of LEWIS as modified by RAMALEY and PHILLIPS to display interactive content within other set time or duration during playing of the files to enable a user to respond to the overlays at specific time(s) as a designed choice or based on a specific application.
	Claim 5 is met as previously discussed in claims 1-2. 
	As to claim 6, LEWIS further discloses wherein the second manifest file includes a session identifier for identifying a connection between the manifest server and the video player having the request (col.3, lines 16-41 and col.8, lines 26-64), note the HTTP GET request generates and ID session to communicate request over the network to the various servers.
	As to claim 7, LEWIS further discloses wherein the information of the second manifest file includes a playlist providing an address at which the video stream can be retrieved and at least one of a data rate and a resolution for the video stream (col.3, line 42-col.4, line 38, line 50-col.5, line 29, line 57-col.6, line 4 and col.7, lines 10-58).

	Claim 9 is met as previously discussed in claims 1-2.
	As to claims 11-12, the claimed “A method to manage video playback…” is composed of the same structural elements that were discussed in claims 1-2
	Claims 13-14 are met as previously discussed in claims 3-4.
	Claim 15 is met as previously discussed in claim 5
	Claim 16 is met as previously discussed in claim 6.
	Claim 17 is met as previously discussed in claim 7.
	Claim 18 is met as previously discussed in claim 8.
	Claim 19 is met as previously discussed in claim 9.
	As to claims 21-22, the claimed “A non-transitory computer…” is composed of the same structural elements that were discussed in claims 1-2
	Claims 23-42 are met as previously discussed in claims 3-4.
	
	
5.	Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEWIS et al (8,677,428) in view of RAMALEY (2017/0280181) and further in view of COAN et al (2016/0173961) and further in view of PHILLIPS et al (2017/0070758) and further in view of FISHER (2013/0332971) 
	As to claims 10 and 20, LEWIS as modified by RAMALEY, COAN and PHILLIPS disclose all the claim limitations as discussed above with respective to claims 1 and 11, BUT appears silent as to encrypting the manifest file using an encryption key generated based on the session identifier
FISHER discloses targeted high-value content in an HTTP streaming video on demand and further discloses encrypting the manifest file using an encryption key generated based on the session identifier (figs.1-5, Abstract and [0050]). 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of FISHER into the system of LEWIS as modified by RAMALEY, COAN and PHILLIPS to provide security to manifest file generate to the various CDNs or servers to the specific client.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q> SHANG